DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/25/2021. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anthony Venturino on February 18, 2021.

3.	The application has been amended as follows:

	 
Claim 1 line 9, Claim 2 line 3, Claim 2 line 7, Claim 7 line 2, Claim 9 lines 6-7, Claim 12 line 10, Claim 13 lines 3-4 and Claim 20 line 8:
Change
“of thermally activated”
To
--of the thermally activated--

Claim 1 lines 10-14, Claim 12 lines 11-15 and Claim 20 lines 9-13:
Change

wherein the alkaline earth metal oxide of the inorganic mineral comprising 
alkaline earth metal oxide is in addition to alkaline earth metal oxides in other 
ingredients of the composition, 
wherein the inorganic mineral comprising alkaline earth metal oxide comprises”
To
--aluminosilicate mineral, 
wherein the inorganic mineral comprising alkaline earth metal oxide comprises--

Replace Claim 10 with the following:
--The composition of claim 1, wherein the aluminate cement and calcium sulfate are present; and wherein the cementitious reactive powder: - has 100 pbw of the thermally activated aluminosilicate mineral, 1-100 pbw of the at least one aluminate cement per 100 pbw of the thermally activated aluminosilicate mineral, 2-100 pbw of the at least one calcium sulfate per 100 pbw of the at least one aluminate cement, and 0-10 pbw inorganic mineral comprising alkaline earth metal oxide per 100 pbw of the thermally activated aluminosilicate mineral.--


Claim 12 line 27:
Change 
“total weight of the cementious reactive powder; (SUPPORT: Ex. 1 Mix 2 has 1.75%)”
To
--total weight of the cementious reactive powder; --


Allowable Subject Matter
4. 	Claims 1 –20 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Dubey et al. (US PG Pub 2017/0113969 A1).
	Dubey et al. teach a geopolymer composition comprising water and a cementious reactive powder including a thermally activated aluminosilicate mineral in an amount of 100 parts by weight, aluminate cement, an alkali metal chemical activator in an amount of 1 to 6 weight%, and a freeze-thaw durability component in an amount of 0.05 to 21.5 weight% selected from an air-entraining agent, defoaming agent, and a surface active organic polymer, wherein the water/cementitious reactive powder weight ratio is 0.14 to 0.45:1, and wherein the thermally activated aluminosilicate mineral, aluminate cement, and calcium sulfate is at least 70 wt% of the cementitious reactive powder (claim 1, Abstract), wherein the composition further comprises set retarders [0284], wherein a preferred embodiment the composition comprises sodium gluconate and citric acid as set retarders in amounts of 1.9 g and 22.5 g, wherein when the cementitious ingredients are considered, the set retarders are present in amounts of 0.06 wt% and 0.75 wt% (1.9 / 3000 g = 0.06 wt% and 22.5 g / 3000 g x 100 = 0.75 wt%), wherein the composition has an air content of 0.95 and 3.70% (Table 1A.2), wherein the mixture has a final set time of 85 minutes as measured by ASTM C191  (Table 2.2, Mix 1).
	However, Dubey et al. do not teach or fairly suggest the claimed geopolymer, wherein the geopolymer comprises, in particular, the claimed self-consolidating behavior. Dubey et al. are further silent on the initial slump diameter and the one hour slump diameter as measured by ASTM C1611-14. Dubey et al. are further silent still on the same claimed ranges for cement set retarders and water to 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763